Citation Nr: 1727499	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-46 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service connected depressive disorder.

2.  Entitlement to a total disability rated based on individual unemployability (TDIU) prior to September 18, 2012.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1992 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013, the Veteran testified during a Travel Board hearing before a Veterans' Law Judge (VLJ); a transcript of that hearing is of record.

In September 2013, the Board denied entitlement to a TDIU and remanded a claim for entitlement to an effective date earlier than September 18, 2012 for an award of a 70 percent rating for depressive disorder.

In February 2014, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision and remanded the issue of entitlement to a TDIU to the Board.

In March 2014, the Veteran was sent a letter to her most recent address and was notified that the VLJ who conducted her Travel Board hearing is no longer employed by the Board.  She was given an opportunity to request another Board hearing, and informed that if she did not respond within 30 days of the letter, the Board would assume that she did not want another hearing and would proceed accordingly.  It appears that the letter was not delivered.  Nevertheless, appellant has appointed an attorney, and no additional hearing request has been made, so the Board will proceed.  This was noted in prior remands and there remains no request for a new hearing.

In June 2014, the Board remanded the appeal for further development consistent with the Joint Motion.  

In an August 2016 Decision, the Board granted entitlement to TDIU from September 18, 2012.  The issue of entitlement to a disability evaluation in excess of 50 percent for service connected depressive disorder prior to September 18, 2012 was remanded, with the Board finding that the period on appeal began January 18, 2005, the effective date of the grant of service connection for depressive disorder.  The action specified in the August 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's depressive disorder was characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as, for example: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

2.  The Veteran has been unable to find and maintain substantially gainful employment due to her service connected depressive disorder during the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent, but no greater, for service connected depressive disorder have been met from January 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to TDIU prior to September 18, 2012 have been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

Depressive Disorder

The Veteran's depressive disorder is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2016).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

A January 2005 VA Mental Health Treatment Note notes that the Veteran complained of being unable to get out of bed, bathe, or get dressed due to depression.  

At a July 2005 VA mental health treatment appointment, the Veteran was reportedly unemployed and living at a homeless shelter, less than a month after giving birth.  She denied symptoms of depression, hopelessness, helplessness, suicidal or homicidal ideations, visual or auditory hallucinations, persecutory thoughts, ideas of reference, grandiosity, or other manic symptoms.  She stated she had a good appetite and good sleep, with no sleep latency or fragmented sleep pattern.  However, she reported flashbacks and nightmares about her navy experience, the loss of her son to a foster home, and her history of sexua1 trauma, approximately two times a month.  She also described an elevated startle response and a history of rage and panic attacks.  She reported a history of numerous jobs which she was unable to keep.

The Veteran was observed to be alert and well oriented, in no acute distress.  Grooming and hygiene were fair.  The Veteran demonstrated good direct eye contact, and although suspicious at first, was able to trust and was cooperative.  Her child appeared to be well cared for.  Motor activity was within normal limits, with no catatonic features.  Her affect was appropriate and congruent to her mood, which was euthymic.  She displayed a good range of expression.  Her speech was fluent, and although somewhat circumstantial, usually redirectable.  There was no evidence of any thought disorder and cognition appeared grossly intact.  Judgement, insight, and impulse control were good.  The Veteran was diagnosed with recurrent major depressive disorder, PTSD, and military sexual trauma.  A GAF score of 45 was assigned.   

In a May 2007 statement, the Veteran described symptoms of nightmares, depression, anxiety, and irritability.  She reported isolating herself from others.  

In January 2008, the Veteran was afforded a VA examination.  At that time, the Veteran was unemployed.  She reported a history of depression, with current symptoms including mood changes and difficulty sleeping.

The Veteran was cooperative and oriented to person, place, and time.  Her speech was clear and her responses coherent and relevant.  She denied suicidal or homicidal thoughts and hallucinations or delusions.  Her memory for recent and remote events was good.  She denied any substance abuse or any difficulties performing activities of daily living.  She was determined competent to manage her benefits.  The Veteran was diagnosed with depressive disorder related to service, but the examiner opined that she did not meet the criteria for PTSD.  Symptoms were characterized as moderate in severity and occurring sporadically.  A GAF score of 65 was assigned.  

In March 2008, L.S., a licensed clinical professional counselor, submitted a letter diagnosing the Veteran with PTSD related to her military service.  She re-experiences her military sexual trauma through nightmares and flashbacks that occur in the early morning hours and was reportedly sleeping only two hours a night.  She also described feeling detached from others, difficulty concentrating, and irritability.  She was unable to make future goals or gain employment.  

In a September 2008 letter, L.S. opined that the Veteran was currently unemployable due to mental health issues.  She stated that the Veteran has the usual symptoms of PTSD, as well as severe paranoia and anxiety issues that cause stuttering.  She concluded that the Veteran would be unable to enter the work force until she completes therapy, but hoped that in the "distant future" the Veteran would start to reenter society with part-time employment.

A new VA examination in September 2008 noted diagnoses of PTSD; depressive disorder, not otherwise specified (NOS); and personality disorder NOS.  On a mental status evaluation, it was noted that the Veteran denied suicidality or homicidality and seemed to have average personal hygiene.  The examiner noted that review of the records showed that her personal hygiene had recently improved.  There was no significant evidence of memory loss or impairment, but she did describe difficulties with comprehension when she tried to work.  She reported that she had not worked since her discharge from service in 1993.  She stated that she has tried to work, but that "I feel agitated, really upset because I can't understand what they want me to do."  She denied hallucinations, but stated that she had panic attacks at times.  She also endorsed hypervigilance and an exaggerated startle response.  Speech was regular and eye contact was adequate.  There was some paranoid ideation, but no overt paranoia or delusions.  She was labile, alternating between being very friendly and becoming irritable and defensive.  For example, she became angry when asked if she had tried to find work in the last six months and when asked about her childhood history.  She reported long standing irritability and anger problems.  During the interview, she significantly minimalized childhood traumas that had been documented earlier in the records.  She reported consistent feelings of depression that she rated as an 8 on a scale from 0 to 10 (10 being the worst).  She had one friend, but was otherwise detached from others, and stated she does not trust people.  She reported that her sleep was now normalized.  She denied periods of euphoric mood, excessive energy, or increased need for sleep suggestive of mania, hypomania, or bipolar disorder.  Regarding the impact that the Veteran's service-connected depression had on her ability to perform activities consistent with work experience, the examiner noted that the Veteran was able to sleep stably, but that housing and financial situations caused great stress at this time.  She described difficulty with comprehension and irritability that the examiner stated could interfere with employment, but that the lack of comprehension could not specifically be attributed to her service-connected depression.  It was also noted that a lack of available childcare and transportation would affect her employability.  A GAF score of 50 was assigned for the combination of her conditions to indicate serious symptoms and serious impairment in social, occupational, or school functioning.  The examiner went on to opine that the Veteran had significant difficulty in realms of functioning that were attributable to a personality disorder that at least as likely as not contributed to her reported difficulty finding and keeping work.  

In April 2009, the Veteran submitted a private treatment record from S.J., a licensed clinical social worker who indicated that the Veteran exhibited severe symptoms preventing her from being gainfully employed, including flat affect, anxiety, paranoid thinking, impaired focus/concentration, inability to form and maintain effective interpersonal relationships, and poor anger management.

The Veteran was seen by VA in May 2009 for a mental health evaluation.  At that time, she was diagnosed with anxiety and depression not otherwise specified and assigned a GAF of 50.  In August 2009, the Veteran's diagnoses were anxiety and depression not otherwise specified, borderline personality features, and GAF was 50. At that time, the note indicates "Her situation is aggravated by recent removal of her children to foster care following an incident involving poor judgment and alcohol misuse on her part, assaulted by an acquaintance, and arrest.  She has in general been able to function adequately in caring for her children.  She appears to have borderline personality features and defenses.  Antidepressant medication has been well tolerated and she has responded well initially by her report."  In September 2009, the Veteran's VA psychiatrist spoke on the phone with the placement supervisor at the Illinois Department of Child and Family Services.  It was indicated at that time that the Veteran "has made verbal threats to staff at DCFS that have raised additional concerns about her health and fitness to have custody of her two children again.  She reported that a psychological eval (sic) done through them had diagnosed veteran with schizophrenic illness.  I told her that my impression is that veteran's condition is more consistent with bipolar disorder but that I would continue to reassess at future visits and consider augmenting her current med, citalopram, with an antipsychotic if indicated."

The Veteran was afforded another VA examination in September 2009.  At that time, the Veteran complained of depression, which she reported had been stabilized somewhat with her medication.  She reported nightmares related to worrying about her children, who had been placed in foster care.  She denied suicidality or psychotic symptoms and reported that her depressive symptoms had improved, but had worsened after he children were taken from her.  She stated that her symptoms of depression rated a 10 on a scale from 0 to 10.  Thought processes were linear.  Mood was depressed.  She became tearful when discussing her children.  She reported that she did not have any specific plans or intent to harm others, but it was noted in the record that she had made threats to staff.  She was able to maintain hygiene and complete all activities of daily living without assistance.  She did not report recent panic attacks.  She reported severe depression since June when her children were placed in foster care, which indicated that this was largely situational in nature.  Insight and judgment seemed limited.  She reported improvement in impulse control with her medication.  She reported that she was presently sleeping adequately.  The diagnoses were depressive disorder, NOS; PTSD; and personality disorder, NOS.  Her GAF score was continued at 50, indicating ongoing serious symptoms with regard to occupational impairment.  The examiner noted that the Veteran also exhibited a personality disorder and PTSD that contributed to her overall disability level and which were not relatable to service.  It was also noted that the Veteran's depression could significantly improve if she were to regain custody of her children.  

In October 2009, the Veteran submitted a statement from her VA therapist noting that she continued to present with symptoms of depression and anxiety, poor daily hygiene, poor focus and concentration, and frequent verbal aggression.  The correspondence also noted that the Veteran was recently arrested for destruction of property and that her relationships frequently end in verbal altercations and physical threats.

In a November 2009 report, a private therapist stated that the Veteran continued to present symptoms of depression and anxiety and did not always complete her hygiene on a daily basis.  She also reported extended sleep problems and her thought process was easily distracted.  She jumped from idea to idea and struggled to stay focused, which directly impacts her ability to comprehend and maintain information.  It was noted that her anxiety often sabotages her interactions with others.  When her anxiety is heightened, the Veteran gets a 'tic' in her speech and begins to stutter.  Additionally, she becomes defensive when she views the behavior of others as "attacking."  She has a pattern of verbally lashing out and was recently arrested for destruction of property when she viewed security personnel as ignoring her and viewing her as inferior.  Her paranoia that others were being disrespectful and talking down to her has resulted in verbal attacks toward her state caseworkers.  The Veteran has not maintained consistent friendships with anyone since she began treatment, and any "friendships" typically end as the result of verbal blow-up that includes physical threats being issued. 

In a private treatment report dated in February 2010, it was reported that she had recently been hired by Green Giant for the night shift and was to begin at the beginning of March.  She also indicated that she was interested in obtaining vocational rehabilitation through VA.  It was noted that she had been consistent and reliable in her attendance in weekly therapy sessions.  However, the report noted that the Veteran had engaged in a number of instances of inappropriate or threatening behavior with Department of Child and Family Service employees.  The diagnoses were cannabis dependence, alcohol dependence, PTSD, major depressive disorder, panic disorder, borderline personality disorder traits and paranoid personality traits.  The GAF score was listed as 45.  

VA outpatient treatment records from October 2009 through November 2010 reflect that the Veteran continued to remain frustrated by her inability to regain custody of her children, frequently expressed with outbursts of anger or threatening or aggressive action.  The Veteran appeared to have poor insight into how her own behavior was sabotaging her efforts to regain custody of her children.  While a July 2010 VA outpatient treatment notes shows that the Veteran reportedly obtained several applications for employment, it does not appear that the Veteran actually worked for any period of time.  

An August 2011 VA Telephone Contact documents that the Veteran's VA social worker spoke with a case manager at CHASI, which is a contractual point-of- service agency for the Illinois Department of Child and Family Services.  The case manager was updated on the Veteran's attendance at supportive counseling, ADTP and psychiatric treatment sessions, current diagnosis, reported medication compliance, and affect/behavior when present at clinic.  The case manager reported that a psychological assessment was completed by DCFS and findings included bipolar disorder with occasional mania, MDD/recurrent, and paranoid personality disorder.  She also reports that CHASI was on lockdown recently after the Veteran made verbal threats towards staff there- specifically, she threatened "to come there and shoot someone."  The Veteran's social worker reported that she has expressed the belief that the DCFS employees who monitor visitation try to antagonize her during the visits "so they can get me mad."  The case manager reported that at the present time, the recommendation for the Veteran's case is going to be changed to termination of parental rights.

VA treatment records dated in November 2011 show that the Veteran had been hired by MovieFacts and would be starting her new job shortly.  It was noted that she had to cancel her therapy appointment due to a work conflict.  However, a December 2011 treatment note reflects that the Veteran reported that her most recent employment did not work out.  

A new VA examination was conducted in December 2011.  At that time, the diagnosis was depression, NOS.  There were also strong suggestions of a personality disorder.  The Veteran's GAF score was listed as 55 to 60, representing mild to moderate impairment.  The examiner commented that her depression appeared to be fairly stable.  Her level of occupational and social impairment was summarized as having occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning was satisfactory, with normal routine behavior, self-care, and conversation.  Regarding employment she stated that she had lost worked as a telemarketer for two days around Thanksgiving.  She reported no other work since service, but it was noted that this was inconsistent with documents in her claims folder.  She stated that she was looking for work and was focused on trying to get her kids back from foster care.  She had been homeless since October.  Recent outpatient treatment notes showed GAF scores of 65.  She reported symptoms of depressed mood, anxiety, chronic sleep impairment, memory loss, disturbances of motivation and mood, and suicidal ideation.  In the examiners opinion, the Veteran's depression was of mild to moderate severity with a GAF score between 55 and 60, which did not render the Veteran unable to secure or maintain substantially gainful employment.  

A March 2012 VA Social Work note reflects that the Veteran had recently and suddenly lost her biological mother.  The social worker noted that the Veteran appeared to be overwhelmed and not able to address her own basic needs adequately at this time.

At an October 2012 VA examination, the Veteran was again diagnosed with depressive disorder, NOS.  When asked to describe her symptoms, the Veteran responded that everything had worsened.  She was only sleeping one hour per night, had chronic thoughts that she would not have to suffer anymore if "I weren't here anymore."  She reported her depression as 10/10.  It was noted that she endorsed all symptoms, including some that were indications of an exaggeration of symptoms.  Her GAF score was 55.  The examiner summarized her level of occupational and social impairment as having reduced reliability and productivity.  Symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, and suicidal ideation.  The examiner found no objective evidence to suggest that the Veteran's service-connected condition had worsened significantly since her last evaluation in December 2011.  She reported continued difficulty with motivation and getting out of bed, depressed mood, sleep impairment, and chronic passive suicidal ideations.  She was capable of abstract thinking.  

In June 2016, a private psychiatrist, Dr. M.C., conducted an evaluation of the Veteran that included an interview and a review of the Veteran's medical records.  The Veteran was diagnosed with depressive disorder, unspecified; PTSD, with dissociate symptom, with delayed expression; and unspecified personality disorder traits but no Axis II diagnosis.  Dr. M.C. characterized the Veteran's mental illness as severe, persistent, and pervasive, with loss of functionality, social isolation, altered thought processing, and incapacity to work.  He noted that the Veteran has received conflicting diagnoses and that opinions vary regarding the severity of her mental illness and to what extent to her symptoms can be attributed to service versus a personality disorder or pre-service trauma.  He acknowledged that the Veteran had a chaotic childhood, but pointed out that she had not been diagnosed with any mental illness or personality disorder prior to service and was considered qualified to enlist.  He also felt it was problematic to diagnose her with a personality disorder when her Axis I condition has not been satisfactorily managed.  He stated that her symptoms should not be attributed to a personality disorder until her Axis I condition resolved or there was at least a partial remission of symptoms.  Ultimately, Dr. M.C. concluded that it was impossible to say without resorting to speculation which aspects of her life contributed what aspects of her current symptomatology.  However, he opined that the majority of her symptoms began in service and worsened in the years following service; therefore, he found that the Veteran is disabled due to PTSD and depressive disorder as a result of her military service.  

Based on the above evidence, the Board finds that the Veteran's service connected depressive disorder more closely approximates the criteria for a 70 percent disability evaluation for the entire period on appeal.  

As an initial matter, the Board notes that the veteran's case is a complicated one, with the various VA examiners and private and VA treatment providers offering different diagnoses to explain the Veteran's symptoms, as well as giving different weight to her pre-service versus in-service trauma.  However, as there is no medical consensus differentiating between the symptomatology attributable to a non-service connected disability and the Veteran's service connected disability, the Board must treat all of the Veteran's symptomatology as being service connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In this regard, the Board notes that for the period on appeal, the Veteran's depressive disorder has been characterized by occupational and social impairment with deficiencies in most areas, including work, family relations, judgement, thinking, and mood, due to symptoms such as suicidal ideations; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Veteran has been unemployed for most of the period on appeal and has almost no support from family or friends, with the possible exception of one close friend.  The Veteran's children appear to have provided the most meaningful relationships in her life; however, she unfortunately lost custody of all three of her children due to her mental illness.  She has reported a long history of depression, sleep disturbances, nightmares and intrusive thoughts related to her military sexual trauma, impaired concentration and motivation, and anger management problems.  While there have been times when the Veteran has appeared to improve with the assistance of therapy and medication, demonstrating only mild to moderate symptoms, she ultimately regresses, often in response to some stressful life circumstance.  Overall, the evidence does not support a finding that there has been any sustained period of remission since January 2005.  

However, while the Board finds that an increased evaluation of 70 percent is warranted, the preponderance of the evidence does not support a total (100 percent) schedular evaluation.  While the Veteran's acquired psychiatric disability is severe, it has not been characterized during the period on appeal by symptoms such as, for example, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  While the Veteran has at times displayed paranoid ideation, particularly regarding the motives of Department of Child and Family Services employees, the preponderance of the evidence does not support a finding that she has a thought disorder and she has consistently been oriented to person, place and time in her interactions with treatment providers and VA.  She has been considered competent to manage her disability benefits during the period on appeal.  Additionally, while the Veteran has a history of passive suicidal ideations, as well as a well-documented history of angry and threatening outbursts, there is no evidence that she is a persistent danger to herself or others.  She did not require any hospitalizations, either voluntary or involuntary, during the period on appeal.  Overall, the Veteran's service connected depressive disorder is not characterized by the total level of impairment contemplated by a 100 percent schedular rating.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

TDIU

The Veteran is also seeking an earlier effective date for a grant of entitlement to TDIU.  

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  The Veteran has met this criteria since January 18, 2005  

The issue is whether the Veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting her to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether she is capable of performing the physical and mental acts required by employment, not whether she can find employment.  In determining whether the Veteran is entitled to a TDIU, neither her non-service connected disabilities nor her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with her level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Based on the evidence detailed above, the Board finds that the Veteran is entitled to TDIU from January 18, 2005.  The record reflects that while the Veteran has occasionally been employed for a few days or weeks, she has been unable to maintain employment for any extended period of time and has been overwhelming unemployed since 1993.  The Veteran has a long history of depression, which is sometimes so incapacitating she struggles to perform even routine self-care.  She has reported severe problems with concentration, focus, and motivation, and has a history of anger management problems.  While there has been disagreement among the VA examiners and the Veteran's treatment providers regarding whether the Veteran's service connected acquired psychiatric disability renders her unemployable, the Board finds that the evidence is at least in equipoise and that the Veteran should be afforded the benefit of the doubt.  Accordingly, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and she has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Neither the Veteran nor her representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial 70 percent disability evaluation for service connected depressive disorder is granted.

Entitlement to TDIU from January 18, 2005 through September 18, 2012 is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


